Name: Commission Regulation ( EEC ) No 3624/91 of 13 December 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 91 Official Journal of the European Communities No L 344/15 COMMISSION REGULATION (EEC) No 3624/91 of 13 December 1991 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard- to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 15 082 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108. 14. 12. 91No L 344/16 Official Journal of the European Communities ANNEX I LOTS A and B 1 . Operation Nos (') : see Annex II 2. Programme : 1991 3. Recipient (8) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3)(u) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under II.A.1 (f)) 8 . Total quantity : 1 076 tonnes (2 582 tonnes of cereals) 9. Number of lots : two (A : 500 tonnes ; B : 576 tonnes) : see Annex II 10 . Packaging and marking : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA2(c) and IIA3); A : (4) ; B : (4) f) marking in French (operation No 834/91 ) and Spanish supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : the Community market f) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25. 1  25. 2. 1992 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 7 . 1 . 1992 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 . 1 . 1992 at 12 noon (b) period for making the goods available at the port of shipment : 9 . 2  12. 3 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 4. 2. 1992 at 12 noon (b) period for making the goods available at the port of shipment : 24. 2  27. 3 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 28. 11 . 1991 , fixed by Commission Regulation (EEC) No 3134/91 (OJ No L 297, 29. 10 . 1991 , p. 8) 14. 12. 91 Official Journal of the European Communities No L 344/17 LOT C 1 . Operation No ('): 880/91 2. Programme : 1991 3 . Recipient (8) : Cape Verde 4. Representative of the recipient (2) : Empresa Publica de Abastecimento (EMPA) Praia, CP 1 04 ; (tel . 24 93 05 ; telex 6054 EMPA ; Mindelo, CP 148 tel . 23 69/27 81 ; telex EMPA, S. Vicente 5 . Place or country of destination : Cape Verde 6 . Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29 . 4 . 1991 , p. 1 (under IIA. 1 (f)) 8 . Total quantity : 3 750 tonnes (9 000 tonnes of cereals) 9 . Number of lots : one, in two parts (CI : 2 500 tonnes ; C 2 : 1 250 tonnes) 10 . Packaging and marking (4)(10) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2 (b) and II.A.3) markings in Portuguese . 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient : C 1 : Praia ; C 2 : Mindelo 15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 1  25. 2. 1992 18 . Deadline for the supply : 25. 3 . 1992 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 7 . 1 . 1992 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 . 1 . 1992 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9 . 2  12. 3 . 1992 (c) deadline for the supply : 9 . 4. 1 992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 4. 2. 1992 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 2  27. 3 . 1992 (c) deadline for the supply : 23 . 4. 1992 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25 . Refund payable on request by the successful tenderer (6) : refund applicable on 28 . 11 . 1991 , fixed by Commission Regulation (EEC) No 3134/91 (OJ No L 297, 29. 10 . 1991 , p. 8) No L 344/18 Official Journal of the European Communities 14. 12. 91 LOT D 1 . Operation No ('): 901 /91 2. Programme : 1991 3 . Recipient (8) : Burkina Faso 4. Representative of the recipient (2) : Grands Moulins du Burkina (GMB) in Banfora, M. Joseph Sombie, BP 64, Banfora, Burkina Faso ; tel . 88 00 57 ; fax 88 00 88 ; telex 8238 BF) 5. Place or country of destination : Burkina Faso 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA.l.(a)) 8 . Total quantity : 3 500 tonnes 9 . Number of lots : one 10. Packaging and marking (4) ( l0) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under ILA.2(b) and IIA3) markings in French 11 . Method of mobilization : the Community market (n) 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Magasins GMB, Banfora 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23  31 . 1 . 1992 18 . Deadline for the supply : 1 . 3 . 1992 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 7. 1 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 1 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7.  14. 2. 1992 (c) deadline for the supply : 15. 3 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 4. 2. 1 992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21  29 . 2 . 1992 (c) deadline for the supply : 31 . 3 . 1992 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (6) : refund applicable on 28 . 11 . 1991 , fixed by Commission Regulation (EEC) No 3134/91 (OJ No L 297, 29. 10 . 1991 , p . 8) 14. 12. 91 Official Journal of the European Communities No L 344/19 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 114, 29 . 4. 1991 . p. 33. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 4R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes . O The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (8) The successful tenderer shall ' contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (') The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. Shipment to take place in 20-foot containers, conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available to the stack position of the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of the second subparagraph of Article 13 (2) of Regulation (EEC) No 2200/87 shall not apply. (10) Bagging must be carried out before shipment. (") The successful tenderer must send the recipient a 5 kg sample of the wheat to be delivered. This sample must be taken at the same time as the samples for analysis are taken by the monitor prior to shipment. ( 12) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a phytosanitary certifcate. No L 344/20 Official Journal of the European Communities 14. 12. 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde {tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 500 CRS El Salvador AcciÃ ³n n0 835/91 / El Salvador / Cathwell 910106 / El Salvador vÃ ­a Acajutla / DistribuciÃ ³n gratuita B 576 Bl : 108 Prosalus PerÃ º AcciÃ ³n n ° 828/91 / PerÃ º / Prosalus 915542 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita B2 : 18 Prosalus PerÃ º AcciÃ ³n n0 829/91 / PerÃ º / Prosalus 915543 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita B3 : 54 Prosalus PerÃ º AcciÃ ³n n ° 830/91 / PerÃ º / Prosalus 915544 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita B4 : 36 Prosalus PerÃ º AcciÃ ³n n ° 831 /91 / PerÃ º / Prosalus 915545 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita B5 : 54 Prosalus PerÃ º AcciÃ ³n n ° 832/91 / PerÃ º / Prosalus 915546 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita B6 : 54 Prosalus PerÃ º AcciÃ ³n n ° 833/91 / PerÃ º / Prosalus 915547 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita B7 : 252 Caritas Italy SÃ ©nÃ ©gal Action n0 834/91 / SÃ ©nÃ ©gal / Caritas I / 910607 / Dakar / Distribution gratuite